Exhibit 10.20
AMERISTAR CASINOS, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Form 09-1 06/09)

       
Name and Address of Award Holder:
     
 
     
 
     
 
     
 
     
 
     
 
     
Date of Grant:
     
 
     
 
   
No. of RSUs:
   
 
   
 
   
Vesting Schedule:
  shares on  
 
  shares on  
 
  shares on  
 
  shares on

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     This letter agreement (the “Agreement”) sets forth the terms and conditions
applicable to the Restricted Stock Units (“RSUs”) which have been granted to you
by Ameristar Casinos, Inc., a Nevada corporation (the “Company”), pursuant to
its 2009 Stock Incentive Plan (the “Plan”). Your award is subject to the terms
and conditions set forth in the Plan and this Agreement. Capitalized terms used
in this Agreement and not defined shall have the respective meanings set forth
in the Plan.
1. Grant of RSUs
     You have been granted the number of RSUs set forth under the heading “No.
of RSUs” on the cover page of this Agreement. Each RSU represents the right to
receive one share of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), on the applicable settlement date for the RSU. You do not need
to pay any purchase price to receive the RSUs granted to you by this Agreement.
2. Vesting of RSUs
     Your RSUs will vest in installments as set forth under the heading “Vesting
Schedule” on the cover page of this Agreement, provided that you are an employee
of or have another Relationship with the Company or one of its Related Companies
on each such respective date.
     As used herein, the term “Relationship” means that you are or have agreed
to become an officer, director, employee, consultant, adviser or independent
contractor of the Company or any Related Company.
     If your Relationship terminates for any reason, any of your RSUs which have
not vested prior to the termination of your Relationship will be forfeited.
3. Settlement of RSUs; Delivery of Shares
     Your RSUs will be settled on, or within 30 days after, their vesting dates
as set forth in Section 2 or 4. On the settlement date of an RSU, the Company
will deliver to you one share of Common Stock for each of your RSUs being
settled on such date. The Common Stock delivered upon the settlement of your
RSUs will be fully transferable (subject to any applicable securities law
restrictions) and not subject to forfeiture.
4. Change in Control; Corporate Transaction
     In the event of a Change in Control, any portion of your RSUs that have not
otherwise vested shall automatically accelerate so that all such RSUs shall,
immediately upon the effective time of the Change in Control, become vested. In
the event of a Corporate Transaction, any portion of your RSUs that have not
otherwise vested shall automatically accelerate so that all such RSUs shall,
immediately prior to the effective time of the Corporate Transaction, become

 



--------------------------------------------------------------------------------



 



Page 2
vested. Your RSUs that vest under this Section 4 will be settled on or within
30 days after the vesting date. In addition, upon the dissolution or liquidation
of the Company or upon any reorganization, merger or consolidation as a result
of which the Company is not the surviving corporation (or survives as a wholly
owned subsidiary of another corporation), or upon a sale of substantially all
the assets of the Company, the Committee may take such action as it in its
discretion deems appropriate to cash out your RSUs at or immediately prior to
the date of such event (based on the fair market value of the Common Stock at
the time).
5. Income Tax Withholding
     You must make arrangements satisfactory to the Company to satisfy any
applicable federal, state or local tax withholding liability arising with
respect to your RSUs at the time such liability arises. You can either make a
cash payment to the Company of the required amount or you can elect to satisfy
your withholding obligation by having the Company withhold from the shares of
Common Stock deliverable upon settlement of your RSUs a number of shares of
Common Stock (rounded to the nearest whole share) necessary to satisfy the
minimum amount of your withholding obligation. If you fail to satisfy your
withholding obligation in cash on or before the settlement date of your RSUs,
the Company will withhold shares of Common Stock deliverable upon settlement of
your RSUs toward satisfaction of your withholding obligation. In addition, to
the extent permitted by applicable law, the Company shall have the right to
withhold the required amount from your salary or other amounts payable to you.
6. Other Provisions of RSUs

  (a)   Voting. You will have no voting rights or other rights as a stockholder
with respect to your RSUs prior to the time shares of Common Stock are delivered
to you in settlement of the award.     (b)   Dividends. You will not be entitled
to receive dividends or dividend equivalents with respect to your RSUs prior to
the time shares of Common Stock are delivered to you in settlement of the award.
    (c)   Transfer Restrictions. You may not sell, transfer, assign or pledge
your RSUs or any rights under this award. Any attempt to do so will be null and
void.     (d)   Death. In the event of your death after the vesting but prior to
settlement of your RSUs, any shares of Common Stock you are entitled to receive
upon settlement of your RSUs will instead be delivered to your designated
beneficiary or, if you have not designated a beneficiary, to the legal
representative of your estate.

7. Adjustments to Your Award in Certain Events
     In the event of specified changes in the Company’s capital structure, the
Committee is required to make appropriate adjustment in the number and kind of
shares authorized by the Plan and the number and kind of shares covered by
outstanding awards. This Agreement will continue to apply to your RSUs as so
adjusted.

 



--------------------------------------------------------------------------------



 



Page 3
8. Regulatory Compliance
     The Company is not required to deliver Common Stock (including upon the
vesting of RSUs) if such delivery would violate any applicable law or regulation
or stock exchange requirement. If required by any federal or state securities
law or regulation, the Company may impose restrictions on your ability to
transfer shares received upon settlement of your RSUs.
9. Plan Terms
     In the event of any conflict between the provisions of this Agreement and
the Plan, the Plan shall govern. All determinations and interpretations of the
Plan and this Agreement made by the Committee shall be conclusive and binding on
the parties hereto and their successors and assigns.
10. Method of Acceptance
     By accepting the RSUs, you shall be deemed to have agreed to and accepted
all the terms and conditions of this Agreement and the Plan, without the
necessity of your signing this Agreement. You acknowledge and agree that the
acceptance of the RSUs constitutes satisfaction in full of any and all
pre-existing understandings or commitments between the Company and you relating
to your right to acquire equity securities of the Company.
     EXECUTED as of the DATE OF GRANT.

           

AMERISTAR CASINOS, INC.
      By:   (SIGNATURE) [v55404v5540400.gif]         Chief Executive Officer and
Vice Chairman             

 